Citation Nr: 0033832	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of a rating of 50 percent for a psychiatric 
disorder, now classified as major depression with psychotic 
features, for the period from June 10, 1995 through September 
7, 1997.

2.  The propriety of a rating of 10 percent for a right knee 
disorder.

3.  The propriety of a rating of 10 percent for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to July 1992 and from October 1993 to June 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  On April 4, 1996, the 
RO granted service connection for a depression and assigned a 
30 percent evaluation, effective June 10, 1995, the day 
following the veteran's separation from service.  On April 
20, 1996, the RO granted service connection and assigned 
noncompensable ratings for right knee strain and for left 
knee strain, also effective June 10, 1995.  In a statement 
dated in July 1996, the veteran requested an increase in the 
rating assigned for his psychiatric disorder.  A December 
1996 rating action confirmed and continued the 30 percent 
evaluation assigned for the psychiatric disorder and denied a 
total rating for compensation purposes based on individual 
unemployability (TDIU).  The veteran submitted a notice of 
disagreement (NOD) in February 1997 as to denials of ratings 
greater than noncompensable for each knee and greater than 30 
percent for a psychiatric disorder.  A statement of the case 
(SOC) was issued in March 1997 as to the assignment of a 30 
percent rating for a psychiatric disorder and noncompensable 
ratings for each knee disorder.

A formal appeal requesting assignment of a minimum evaluation 
of 50 percent for a psychiatric disorder was received in 
April 1997.  A formal appeal requesting assignment of a 10 
percent evaluation for each knee was received in July 1997.  
A hearing was held before an RO hearing officer in July 1997.  
A transcript of the hearing is of record.

A December 1997 hearing officer's decision increased the 
veteran's evaluation for depressive disorder to 50 percent, 
effective June 10, 1995.  Additionally, the decision granted 
a 10 percent rating for strain of each knee, also effective 
June 1995.  Inasmuch as the veteran did not specifically 
withdraw any of his claims for increased ratings following 
the hearing officer's decision, his appeals as to these 
issues are deemed to have continued.

The RO entered a rating decision in March 1999 after 
receiving additional medical evidence.  A 70 percent 
evaluation was assigned for a psychiatric disorder, now 
classified as major depression with psychotic features, 
effective September 8, 1997, the date of a VA psychiatric 
examination for rating purposes.  Additionally, the RO 
granted a TDIU, also effective September 8, 1997.  As to 
assignment of a 70 percent schedular evaluation for the 
veteran's psychiatric disorder, it was determined that 
September 8, 1997 was the earliest date on which it could be 
established that the veteran had severe impairment from his 
depressive disorder.

A March 2000 SOC addressed an issue which the RO framed as 
entitlement to an earlier effective date for assignment of a 
70 percent evaluation for major depression with psychotic 
features.  Subsequently, the RO issued a supplemental 
statement of the case in May 2000, apparently 
recharacterizing the issue as the propriety of assignment of 
a 50 percent evaluation for a nervous disorder, from June 10, 
1995 to September 7, 1997.  

Inasmuch as the pending appeals are from original awards, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that original awards 
are not to be construed as claims for increased ratings.


REMAND

A review of the record indicates that VA orthopedic 
examinations of September 1995 and August 1997 were performed 
without the benefit of claims folder review.  Additionally, 
it does not appear from the record that the examining 
physician considered the impact, if any, of pain on motion of 
each knee, as well as the impact, if any, of weakness, 
fatigability or incoordination of each knee, as mandated by 
38 C.F.R. §§ 4.40 and 4.45, in addition to disability based 
on limitation of motion, if present.  In this regard, the 
RO's attention is directed to the case of DeLuca v, Brown, 8 
Vet. App. 202 (1995) wherein it was indicated that it was 
essential that the rating examination adequately portray the 
functional loss due to pain resulting from service connected 
disability.  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. 
§ 4.45 (2000).  

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet.App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Accordingly, in view of 
absence of claims folder review and of the failure to 
consider the rating factors discussed in DeLuca, supra., the 
RO should afford the veteran another VA examination to assess 
the current nature and extent of his knee disabilities.  

In his claim seeking a rating greater than 50 for a 
psychiatric disorder, during the period from June 10, 1995 
through September 7, 1997, the veteran claims that he was 
unable to work after April 1996.  Review of the claims folder 
indicates that the veteran was taking courses in engineering 
through VA's vocational rehabilitation program during the 
time period from June 10, 1995 through September 7, 1997.  
The veteran's vocational rehabilitation folder is not part of 
the record on appeal.  Information contained in the 
vocational rehabilitation folder may be pertinent to 
disposition of issue number 1 of this appeal.  Remand is 
required to obtain the vocational rehabilitation folder .

Additionally, a review of the record discloses that the 
veteran, in a VA Form 9 received in April 1997, stated that 
he wished to have a hearing at the RO before a Veterans Law 
Judge (formerly Member of the Board).  Subsequently, a May 
1997 report of contact relates that the veteran now desired 
to have a hearing before a local hearing officer.  A hearing 
was held before an RO hearing officer on July 29, 1997.  
Additionally, on July 29, 1997, a second VA Form 9 was added 
to the record.  The second VA Form 9 advises that the veteran 
wished to appear personally for a hearing at the Board, in 
Washington, D.C.  Remand is required to clarify the veteran's 
wishes regarding a hearing before a Veteran's Law Judge. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
vocational rehabilitation file folder for 
association with the claims folder.  

2.  A VA orthopedic examination should be 
conducted to address the nature and 
extent of disability of each knee now 
present.  The claims folder and a copy of 
this remand should be made available to 
the examiner for study prior to the 
examination.  The examiner should state 
that he/she reviewed the claims folder in 
the examination report.  Any indicated 
special studies should be performed and 
clinical findings reported in detail.  
With respect to the knees, the examiner 
should set forth detailed findings 
regarding the presence or absence of 
subluxation and/or lateral instability of 
each knee, and, if present, whether such 
is less than slight, slight, moderate, or 
severe in degree.  Flexion and extension 
of each knee should be reported in 
degrees of motion.  Range of motion of 
the knee is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. 
§ 4.71 (Plate II).  The examiner should 
comment on functional loss of each knee 
due to pain on undertaking motion, 
weakness, fatigability or incoordination.  

3.  The veteran should be requested to 
state whether he wishes to have a 
personal hearing at the RO before a 
Veterans Law Judge, or whether he wishes 
to appear at a hearing at the Board in 
Washington, D.C.  If the veteran 
specifies a hearing at the Board, then 
the Board will schedule such hearing.  If 
the veteran specifies a travel board 
hearing, or in the event he does not 
respond to the request for hearing 
clarification, then the RO should 
schedule the veteran for a travel board 
hearing on the next available docket.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and take adjudicative action.  
With respect to the claim of the 
propriety of a rating of 50 percent for a 
psychiatric disorder for the period from 
June 10, 1995 through September 7, 1997, 
the RO should readjudicate that issue.  
With respect to the claims of the 
propriety of ratings of 10 percent for 
each knee disorder, readjudication of 
those issues should be undertaken in 
accordance with the guidance expressed by 
the Court in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  If any benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided an opportunity for response.  
The supplemental statement of the case 
should cite and comment on the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 with 
respect to the issues of increased 
ratings for a disorder involving each 
knee.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



